                 Case 3:20-cv-05610-RAJ Document 9 Filed 10/05/20 Page 1 of 1



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     JOSEPH STONEBURNER,                               Civil No. 3:20-CV-05610-RAJ
 7

 8            Plaintiff,

 9            vs.                                      PROPOSED ORDER

10   COMMISSIONER OF SOCIAL
     SECURITY,
11
              Defendant.
12
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
13
     shall be amended as follows:
14            Defendant shall have up to and including October 30, 2020, to file a response to
15   Plaintiff’s Complaint, including the certified administrative record. The certified

16   administrative record shall be filed within ten days of its availability to the Office of the
     General Counsel, if it can be filed earlier than the aforementioned date.
17
              If the Commissioner is unable to file the certified administrative record by that
18
     date, the Commissioner shall file another motion for extension every 28 days until the
19
     certified administrative record becomes available.
20            Dated this 5th day October, 2020.
21

22                                                      A
23                                                      The Honorable Richard A. Jones
                                                        United States District Judge
24

     Page 1         ORDER - [3:20-CV-05610-RAJ]
